                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 MONTEZ HALL                                        )
                                                    )
                                                    )
     v.                                             )        No. 3:20-cv-00646
                                                    )        Judge Aleta A. Trauger
                                                    )
 UNITED STATES OF AMERICA                           )


                                          MEMORANDUM

          Before the court is Montez Hall’s Motion to Vacate, Set Aside, or Correct Sentence in

Accordance with 28 U.S.C. § 2255 (Doc. No. 1), seeking to set aside his June 2012 conviction for

violating 18 U.S.C. § 924(c) in light of the Supreme Court’s decision in United States v. Davis,

139 S. Ct. 2319 (2019). Although Hall previously litigated a motion under § 2255, the Sixth Circuit

has authorized the filing of this second § 2255 motion in light of Davis. See In re Hall, No. 19-

6223 (6th Cir. June 29, 2020).

          For the reasons set forth herein, the motion will be denied.

I.        BACKGROUND

          Hall was one of twelve individuals charged on January 5, 2012 in a twenty-eight count

Second Superseding Indictment. United States v. Newsome, No. 3:10-cr-00163 (M.D. Tenn. Jan.

5, 2012) (Crim. Doc. Nos. 1147).1 The charges pertaining specifically to Hall included conspiracy

to participate in racketeering activity, in violation of 18 U.S.C. § 1962(d) (Count One); murder in

aid of racketeering, in violation of 18 U.S.C. § 1959(a)(1) (Count Six); using and carrying a firearm



          1
        The court will cite to documents filed in the underlying criminal proceedings as “Crim.
Doc. No. __” and to documents filed in this post-conviction proceeding as “Doc. No. __.”



     Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 1 of 18 PageID #: 71
                                                                                                    2


during and in relation to, and possessing a firearm in furtherance of, a crime of violence, in

violation of 18 U.S.C. § 924(c) (Count Seven); murder resulting from using or carrying firearms

during and in relation to crimes of violence, in violation of 18 U.S.C. § 924(j) (Count Eight);

conspiracy to use or carry firearms during and in relation to crimes of violence, in violation of 18

U.S.C. § 924(o) (Count Twenty-Seven); and conspiracy to distribute narcotics, in violation of 21

U.S.C. § 846 (Count Twenty-Eight). (Crim. Doc. Nos. 1147, 1147-9, at 2.)

       On February 5, 2012, Hall entered into a binding Plea Agreement with the United States

and, in conjunction therewith, submitted to the court a Petition to Enter a Plea of Guilty to Counts

One and Seven in exchange for the government’s dismissal of the four remaining counts against

him. (See Crim. Doc. No. 1394, at 1–5, 7–14.) There was no agreement on the sentence he would

receive. The court accepted the plea and binding Plea Agreement by order entered February 6,

2012. (Id. at 6.) Only the conviction on Count Seven is at issue here. That count, as set forth in the

Second Superseding Indictment, charged as follows:

       34. On or about July 19, 2008, in the Middle District of Tennessee, the defendants
       [27] KEAIRUS WILSON a/k/a “Key-Thang,” [28] MONTEZ HALL, a/k/a “Tez,”
       and [29] CEDRIC WOODS, a/k/a “Lil’ Ced,” and others known and unknown to
       the Grand Jury, did knowingly use and carry a firearm during and in relation to, and
       possess a firearm in furtherance of, a crime of violence for which they may be
       prosecuted in a court of the United States, to wit, murder in aid of racketeering, as
       set forth in Count Six of this Superseding Indictment, which is incorporated here.

       All in violation of Title 18, United States Code, Section 924(c) and 2.

(Crim. Doc. No. 1147, at 41.)

       Count Six, which is expressly incorporated into Count Seven, charged that the same three

defendants,

       for the purpose of maintaining and increasing their positions in the Bloods gang, an
       enterprise engaged in racketeering activity, did murder Alexandra Franklin, in
       violation of the laws of the State of Tennessee, that is Tennessee Code Annotated




     Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 2 of 18 PageID #: 72
                                                                                                     3


       Sections 39-13-201, 39-13-202, 39-11-401, and 39-11-402. 2

       All in violation of Title 18, United States Code, Sections 1959(a)(1) and 2.

(Id. at 40.) Section 1959 is referred to as the Violent Crimes in Aid of Racketeering Activity statute,

or “VICAR.”

        The Plea Agreement described the VICAR murder charged in Count Six and recited that

Hall participated in the murder, a fact he admitted at the plea hearing, even though the Plea

Agreement called for the dismissal of Count Six. (See Plea Agreement, Crim. Doc. No. 1394, at

12; Plea Hr’g Tr., Crim. Doc. No. 2187, at 10–11, 16–18.) More specifically, he admitted that on

July 19, 2008 he and his two co-defendants, while riding in a vehicle driven by a fourth individual,

shot and killed Alexandra Franklin. (Crim. Doc. No. 1394, at 12; Doc. No. 2187, at 11.) Hall

acknowledged that, because he discharged a firearm during and in relation to this crime of

violence, the guideline sentence for a violation of 18 U.S.C. § 924(c)(1)(A)(iii), as charged in

Count Seven, was 120 months, consecutive to any other prison term imposed. (Crim. Doc. No.

1394, at 14.) Hall expressly waived the right to “appeal any issue bearing on the determination of

whether he is guilty of the crime(s) to which he is agreeing to plead guilty” and, in addition,

“knowingly waive[d] the right to challenge the sentence imposed in any collateral attack,

including, but not limited to, a motion brought pursuant to 28 U.S.C. § 2255.” (Id. at 17.) The

government likewise waived the right to “appeal any sentence within or above the guideline range

associated with the Recommended Offense Level when combined with the defendant’s criminal

history category.” (Id. at 18.)


       2
          Tenn. Code Ann. § 39-13-201 defines criminal homicide as the unlawful killing of
another and states that the term encompasses first degree murder, second degree murder, voluntary
manslaughter, criminally negligent homicide, and vehicular homicide. Section 39-13-202 defines
first degree murder and sets the punishments that may be imposed for the crime. Sections 39-11-
401 and -402 address criminal responsibility.



     Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 3 of 18 PageID #: 73
                                                                                                  4


       On May 31, 2012, the court sentenced Hall to 360 months of incarceration—240 months

on Count One (a downward variance from the advisory guideline range of 360 months to life) and

a consecutive 120 months on Count Seven—all to run consecutively to a separately imposed state

sentence. Judgment was entered on June 6, 2012. (Crim. Doc. No. 1767.) 3

       The court denied as untimely Hall’s first § 2255 motion, which raised claims of ineffective

assistance of counsel and violations of his right to due process. In January 2020, Hall filed in the

United States Court of Appeals for the Sixth Circuit a corrected motion for authorization to file a

second or successive § 2255 motion, based on the Supreme Court’s decision in United States v.

Davis, 139 S. Ct. 2319 (2019). On June 29, 2020, the Sixth Circuit granted the motion. In re Hall,

No. 19-6223 (6th Cir. June 29, 2020). The Sixth Circuit declined to consider whether Hall’s waiver

of the right to file a § 2255 motion, contained in the Plea Agreement, barred such authorization

and expressly left the issue of waiver to be decided by the district court. See id. at 3.

       Hall filed the instant Motion to Vacate, through counsel, on July 24, 2020, asking that his

§ 924(c) conviction be vacated. He argues that the predicate offense—which he identifies as

murder in violation of Tennessee law—is not a “crime of violence,” because § 924(c)’s residual

clause is unconstitutionally vague, as the Supreme Court held in Davis, and because the statute’s

“force clause” requires violent force, which first degree murder, as defined by the Tennessee

courts, does not satisfy.

       The government opposes the Motion to Vacate on the grounds that: (1) Hall knowingly

and voluntarily waived the right to collaterally attack his sentence when he entered into the Plea


       3
          At the time, Hall was serving a twelve-year state sentence for his role in an unrelated
murder that took place in November 2009. This court specified that the thirty-year federal sentence
would run consecutively to the state sentence. (See Judgment, Crim. Doc. No. 1767, at 2.) Counsel
for the defendant represents that Hall was released from his state sentence and began serving his
federal sentence in late 2018. (Doc. No. 1, at 4.)



     Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 4 of 18 PageID #: 74
                                                                                                    5


Agreement; (2) Hall’s claim is procedurally defaulted, and the default is not excused by a showing

of either prejudice or actual innocence; (3) VICAR murder, in violation of § 1959(a)(1), is the

predicate offense, and it categorically qualifies as a crime of violence; and (4) alternatively, first

degree murder under Tennessee law is also a crime of violence for purposes of § 924(c).

II.    LEGAL FRAMEWORK

       A.      28 U.S.C. § 2255

        Section 2255 provides a statutory mechanism for challenging the imposition of a federal

conviction or sentence:

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

28 U.S.C. § 2255(a). To obtain relief under § 2255, a movant “‘must demonstrate the existence of

an error of constitutional magnitude which had a substantial and injurious effect or influence on

the guilty plea or the jury’s verdict.’” Humphress v. United States, 398 F.3d 855, 858 (6th Cir.

2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). Non-constitutional

errors are outside the scope of § 2255 relief, except under rare circumstances. United States v.

Cofield, 233 F.3d 405, 407 (6th Cir. 2000). In § 2255 proceedings, it is the movant’s burden to

show his entitlement to relief. Potter v. United States, 887 F.3d 785, 787–88 (6th Cir. 2018).

Generally, claims that a movant failed to raise at trial or on direct review are procedurally

defaulted. Massaro v. United States, 538 U.S. 500, 504 (2003). Under the doctrine of procedural

default, a defendant who fails to raise an issue on direct appeal may not raise that issue in a § 2255

motion unless he can establish cause and prejudice to excuse his failure or establish actual

innocence. Bousley v. United States, 523 U.S. 614, 622 (1998).



      Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 5 of 18 PageID #: 75
                                                                                                    6


       A motion under § 2255 is subject to a one-year statute of limitations, running from the

latest of four possible triggering events, including “the date on which the judgment of conviction

becomes final” and “the date on which the right asserted was initially recognized by the Supreme

Court, if that right has been newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review.” 28 U.S.C. § 2255(f)(1), (3).

       If a factual dispute arises in a § 2255 proceeding, the court is to hold an evidentiary hearing

to resolve the dispute. Ray v. United States, 721 F.3d 758, 761 (6th Cir. 2013). However, “there is

no reason to conduct an evidentiary hearing to resolve a purely legal issue.” Bryan v. United States,

721 F.2d 572, 577 (6th Cir. 1983). Here, the movant’s § 2255 motion only presents legal issues,

rather than factual ones. Thus, having reviewed the pleadings, briefs, and records filed in the

underlying criminal case, as well as the filings in this case, the court finds it unnecessary to hold

an evidentiary hearing.

       B.      18 U.S.C. § 924(c)

       Section 924(c) provides enhanced penalties for “any person who, during and in relation to

any crime of violence . . . uses or carries a firearm, or who, in furtherance of any such crime,

possesses a firearm.” 18 U.S.C. § 924(c)(1)(A). An individual convicted of a crime of violence

during which a firearm is discharged is subject to a mandatory minimum sentence of ten years “in

addition to the punishment provided” for the underlying crime of violence. 18 U.S.C. §

924(c)(1)(A)(i), (iii). Section 924(c)(3) defines “crime of violence” as “an offense that is a felony”

and that:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3). Courts commonly refer to § 924(c)(3)(A) as the “force clause” or “elements



     Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 6 of 18 PageID #: 76
                                                                                                 7


clause” and to § 924(c)(3)(B) as the “residual clause.”

         In Johnson v. United States (“Johnson II”), 576 U.S. 591 (2015), the Supreme Court

invalidated the so-called residual clause of the Armed Career Criminal Act (“ACCA”), 18 U.S.C.

§ 924(e)(2)(B)(ii), as unconstitutionally vague under the Due Process Clause of the Fifth

Amendment. 576 U.S. at 606. The Supreme Court later held that Johnson II was a substantive

decision that applied retroactively on collateral review. Welch v. United States, 136 S. Ct. 1257,

1268 (2016). On June 24, 2019, the Supreme Court held that § 924(c)(3)(B), like the ACCA’s

residual clause, is unconstitutionally vague. Davis, 139 S. Ct. at 2336. The Sixth Circuit has held

that Davis announced a new rule of constitutional law that retroactively applies to cases on

collateral review. In re Franklin, 950 F.3d 909, 911 (6th Cir. 2020).

III.    DISCUSSION

        A.      Waiver

         The government contends that the movant’s motion to vacate under § 2255 is barred by the

Plea Agreement’s post-conviction waiver provision and that the waiver is enforceable under

Slusser v. United States, 895 F.3d 437 (6th Cir. 2018), cert. denied, 139 S. Ct. 1291 (2019). (Doc.

No. 7, at 9–17.) In response, Hall argues that (1) even if the waiver applies, it is unenforceable

under United States v. Caruthers, 458 F.3d 459 (6th Cir. 2006), and Vowell v. United States, 938

F.3d 260 (6th Cir. 2019), because his ten-year sentence exceeds the maximum permissible

sentence for Count Seven, which, in his view, is no punishment at all, and (2) based on its terms,

the particular waiver here does not apply to a Davis challenge to the § 924(c) conviction, as this

court and a Sixth Circuit panel have already held regarding virtually indistinguishable waivers.

(Doc. No. 8, at 1–6.) The court finds the latter argument to have merit and, therefore, has no need

to determine whether the waiver is otherwise unenforceable.

         The waiver provision in the Plea Agreement states as follows:



       Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 7 of 18 PageID #: 77
                                                                                                      8


        Regarding the issue of guilt, the defendant hereby waives all (i) rights to appeal any
        issue bearing on the determination of whether he is guilty of the crime(s) to which
        he is agreeing to plead guilty; and (ii) trial rights that might have been available if
        he exercised his right to go to trial. Regarding sentencing, . . . the defendant
        knowingly waives the right to appeal any sentence within or below the guideline
        range . . . as determined by the Court. The defendant also knowingly waives the
        right to challenge any sentence imposed in any collateral attack, including, but not
        limited to, a motion brought pursuant to 28 U.S.C. § 2255 . . . . However, no waiver
        of the right to appeal, or to challenge the adjudication of guilt or the sentence
        imposed in any collateral attack, shall apply to a claim of involuntariness,
        prosecutorial misconduct, or ineffective assistance of counsel.

(Plea Agreement, Crim. Doc. No. 1394, at 17.)

        Notably, the waiver treats the matter of Hall’s conviction (“the issue of guilt”) and his

sentence separately. In its first sentence, it addresses the waiver on “the issue of guilt”; that waiver

extends only to the appeal process. In the second sentence, the language turns to Hall’s waiver

“[r]egarding sentencing.” Here, Hall waived the right to appeal any sentence within or below the

applicable guideline range and the right to collaterally challenge his sentence in a § 2255 motion.

The language of the waiver says nothing about a collateral challenge to the conviction, which is

what Hall brings here.

        Based on essentially identical waivers contained in plea agreements, this court has already

concluded at least twice in the last several months that motions challenging the movants’ § 924(c)

convictions were not barred by the collateral-attack waiver. See Lee v. United States, No. 3:19-cv-

00850, 2020 WL 7425862, at *6 (M.D. Tenn. Dec. 18, 2020); Serrano v. United States, No. 3:19-

CV-00719, 2020 WL 5653478, at *12 (M.D. Tenn. Sept. 23, 2020). The court adopts the reasoning

set forth in those opinions, both of which relied in part on an order issued by the Sixth Circuit,

authorizing a second or successive § 2255 motion by a defendant also sentenced by this court.

        In In re Brooks, No. 19-6189, 2020 U.S. App. LEXIS 6371 (6th Cir. Feb. 28, 2020), this

court had accepted a plea agreement again containing the same waiver language, and the defendant

later sought to bring a § 2255 motion to challenge his § 924(c) conviction under Davis. The



     Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 8 of 18 PageID #: 78
                                                                                                   9


government argued that the movant was not entitled to authorization to file a successive § 2255

motion in view of the waiver in his plea agreement. In response, Brooks made essentially the same

argument that Hall makes here. The Sixth Circuit agreed with Brooks, explaining:

        [T]he waiver provides that Brooks waives only “the right to challenge [his]
        sentence”; it does not provide that he also waives the right to challenge his
        convictions—including his § 924(c) conviction that he seeks to challenge here. See
        United States v. Spear, 753 F.3d 964, 970 (9th Cir. 2014) (“[A] defendant’s waiver
        of the right to appeal his sentence is distinct from a waiver of the right to appeal his
        conviction. . . . We therefore hold that a defendant’s knowing and voluntary waiver
        of his right to appeal his sentence does not inherently encompass a knowing and
        voluntary waiver of his right to appeal his conviction.”). This case is therefore
        distinguishable from In re Acosta, 480 F.3d 421, 422 (6th Cir. 2007), in which we
        denied a motion for authorization because of a waiver provision that prevented the
        movant from collaterally attacking his conviction and sentence. Because Brooks
        seeks to challenge only his § 924(c) conviction, we find that the present motion is
        not barred by the collateral-attack waiver.

Id. at *3.

        Brooks is fully applicable here, since the respective waivers are nearly identical and the

movant challenges his conviction rather than his sentence, per se. As in Brooks, the court finds

that Hall has not waived his right to challenge his § 924(c) conviction under Davis.

        B.      Procedural Default

        The government also argues that Hall procedurally defaulted his Davis claim by pleading

guilty to Count Seven of the Second Superseding Indictment without raising a void-for-vagueness

challenge to it or filing a direct appeal.

        A § 2255 motion is not a substitute for a direct appeal. Consequently, as a general rule, any

claims not raised on direct appeal are procedurally defaulted and may not be raised on collateral

review unless the movant shows “(1) ‘cause’ excusing [the] procedural default, and (2) ‘actual

prejudice’ resulting from the errors,” United States v. Frady, 456 U.S. 152, 168 (1982), or

demonstrates that he is “‘actually innocent.’” Bousley, 523 U.S. at 622 (citation omitted).

        Hall concedes that his claim was procedurally defaulted, and he does not contend that he



     Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 9 of 18 PageID #: 79
                                                                                                   10


is factually innocent. (Doc. No. 8, at 6–7 & n.7.) Instead, he asserts that he can establish the

requisite cause and prejudice to overcome the default. The government concedes that Hall had

good cause for the procedural default. (Doc. No. 7, at 22.) The court’s focus, therefore, is on

prejudice.

       To show prejudice to excuse default, a movant must show “‘actual prejudice’ resulting

from the errors of which he complains.” Frady, 456 U.S. at 168. “The actual prejudice standard

used on collateral review is more difficult for the movant to meet than is the plain error standard

of Fed. R Crim. P. 52(b), which is used on direct appeal.” Napier v. United States, 159 F.3d 956,

961–62 (6th Cir. 1998) (citing Frady, 456 U.S. at 166; Henderson v. Kibbe, 431 U.S. 145, 154

(1977)); see also United States v. Walker, 214 F. Supp. 3d 866, 872 (N.D. Cal. 2016) (“The

Supreme Court has not defined the level of prejudice necessary to overcome procedural default

but it has held that the level is ‘significantly greater than that necessary under the more vague

inquiry suggested by the words plain error.’” (quoting Murray v. Carrier, 477 U.S. 488, 493–94

(1986))). On collateral review, the movant seeking to establish actual prejudice “‘must shoulder

the burden of showing, not merely that the errors at his trial created a possibility of prejudice, but

that they worked to his actual and substantial disadvantage, infecting his entire trial with error of

constitutional dimensions.’” Napier, 159 F.3d at 962 (quoting Frady, 456 U.S. at 170) (emphasis

in original). In the context of a plea agreement, plain error review would require a defendant to

show that “there is a reasonable probability that, but for the error he would not have pleaded

guilty.” United States v. Dussard, 967 F.3d 149, 156 (2d Cir 2020) (citing United States v.

Dominguez Benitez, 542 U.S. 74, 76 (2004)).

       Courts recognize that the question of prejudice is “intertwined with a merits analysis.”

United States v. Garcia, 811 F. App’x 472, 480 (10th Cir. 2020); see also Lassend v. United States,




    Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 10 of 18 PageID #: 80
                                                                                                     11


898 F.3d 115, 123 (1st Cir. 2018) (“If . . . the prior convictions . . . are not violent felonies, [the

movant] can argue actual prejudice because his sentence was undoubtedly influenced by the

determination that he had qualifying ACCA predicates. On the other hand, if [the movant’s]

challenge fails on the merits, there cannot be actual prejudice because there would be no error from

which such prejudice would flow.”).

        The government seeks to divorce the prejudice question from the merits question,

essentially positing that, even if Hall were correct on the merits, he cannot establish that his failure

to raise a Davis-type claim before pleading guilty was prejudicial, because, if he had challenged

his indictment on Count Seven prior to pleading guilty to it, he likely would have been convicted

of other crimes instead and sentenced to even more time. (Doc. No. 7, at 22.) As Hall notes,

however, the cases the government cites in support of this proposition are distinguishable, and the

court is not persuaded that the type of speculative inquiry the government envisions is warranted. 4

        Regardless, this line of inquiry would be purely academic in this case. The court finds, as

discussed below, that Hall is not entitled to relief on the merits of his claim. As a result, he cannot

show the requisite prejudice.

        C.      The Merits of the § 924(c) Claim

        The predicate crime in his case is not, technically, first degree murder under Tennessee

statute. Rather, Count Seven charged Hall with violating § 924(c) by using a firearm during and

in relation to the crime of “murder in aid of racketeering, as set forth in Count Six of this



        4
          The government relies on Nagi v. United States, 90 F.3d 130 (6th Cir. 1996), which, as
this court has previously recognized, “did not involve a constitutional violation” but a guidelines-
calculation error, see Serrano, 2020 WL 5653478, at *9, and on Dussard, which involved the
application of the plain-error doctrine on direct appeal and implicated a plea agreement provision
that allowed the prosecutor to re-indict the defendant on dismissed charges if he were to prevail.
967 F.3d at 157–58.



    Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 11 of 18 PageID #: 81
                                                                                                  12


Superseding Indictment.” (Crim. Doc. No. 1147, at 41.) And, while Count Six referenced

Tennessee’s first degree murder statute, it ultimately charged Hall with violating 18 U.S.C.

§ 1959(a)(1) by committing murder in aid of racketeering. Accord Moore v. United States, No. 18-

2172, 2019 WL 5152777 (6th Cir. Feb. 6, 2019). Thus, the sole question presented in this case is

whether VICAR murder qualifies as a crime of violence for purposes of § 924(c). 5

       Hall argues that it does not, because, under Tennessee law, applying a categorical analysis,

the court “must ‘presume that the [underlying] conviction6 rested upon nothing more than the least

of the acts criminalized.’” United States v. Burris, 912 F.3d 386, 406 (6th Cir. 2019) (en banc)

(quoting Moncrieffe v. Holder, 569 U.S. 184, 190-91 (2013)). Applying such a categorical

approach, he claims, must result in the conclusion that first degree murder under Tennessee law is

not categorically a crime of violence, because Tennessee courts recognize that the state’s definition

of first degree murder encompasses murder by starvation and dehydration. (Doc. No. 1, at 6 (citing

State v. Bordis, No. 01C01-9211-CR-358, 1994 Tenn. Crim. App. LEXIS 783, at *33 (Tenn. Ct.

Crim. App. Dec. 1, 1994). Hall argues that murder by a failure to act—the withholding of


       5
          As Judge Thapar noted in his concurrence with the order granting Hall leave to file this
successive § 2255 motion, “the fact that there’s any uncertainty about . . . whether first-degree
murder is a ‘crime of violence’”—particularly when the conviction is for “knowingly us[ing] and
carry[ing] a firearm during an in relation to, and possess[ing] a firearm in furtherance of” that
crime—“just goes to show the absurdity of the so-called ‘categorical approach’” as applied to
§ 924(c) convictions. In re Hall, No. 19-6223, slip op. at 3 (6th Cir. June 29, 2020) (Thapar, J.,
concurring). “But until Congress or the Supreme Court tells us otherwise, we must continue to
entertain such absurd possibilities.” Id.
       6
          Of course, the § 924(c) conviction in this case does not rest upon an underlying conviction
but an underlying crime of violence. Courts recognize that § 924(c) does not require that the
defendant be convicted of, or even charged with, the underlying crime of violence. See United
States v. Smith, 182 F.3d 452, 457 (6th Cir. 1999) (noting that the language of § 924(c) “requires
only that the defendant have committed a violent crime for which he may be prosecuted in federal
court. It does not even require that the crime be charged; a fortiori, it does not require that he be
convicted.”). This fact further compounds the absurdity of a categorical approach that would
require the parsing of the state statute underlying the (admitted) violation of § 1959(a) through
murder in aid of racketeering.



    Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 12 of 18 PageID #: 82
                                                                                                 13


nourishment—does not satisfy § 924(c)’s force clause, because it does not involve physical force

as that term has been defined by the Supreme Court in Johnson v. United States (“Johnson I”), 559

U.S. 133, 138 (2010).7

       The VICAR statute provides in relevant part as follows:

       (a) Whoever, as consideration for the receipt of, or as consideration for a promise
       or agreement to pay, anything of pecuniary value from an enterprise engaged in
       racketeering activity, or for the purpose of gaining entrance to or maintaining or
       increasing position in an enterprise engaged in racketeering activity, murders,
       kidnaps, maims, assaults with a dangerous weapon, commits assault resulting in
       serious bodily injury upon, or threatens to commit a crime of violence against any
       individual in violation of the laws of any State or the United States, or attempts or
       conspires so to do, shall be punished—

            (1) for murder, by death or life imprisonment, or a fine under this title, or
            both. . . .

18 U.S.C.A. § 1959(a)(1).

       The Sixth Circuit has held that a challenge to a § 924(c) conviction premised on a violation

of § 1959(a) requires a categorical approach to the elements of the crime as defined by § 1959, and

that § 1959(a) is “divisible,” insofar as the different statutory alternatives carry different




       7
         He also relies on United States v. Scott, 954 F.3d 74 (2d Cir. 2020), and United States v.
Mayo, 901 F.3d 218 (3d Cir. 2018). In Scott, the Second Circuit affirmed the vacatur of the
defendant’s conviction under the ACCA, based on the court’s conclusion that the defendant’s prior
New York convictions for first degree manslaughter did not qualify as violent felonies for purposes
of the ACCA. Under New York law, this offense could be committed by “inaction in the face of a
duty to act,” such as the failure of “a person having a legal duty to provide care to another who,
with intent to cause serious physical harm, fails to seek medical help when his ward requires it.”
Scott, 954 F.3d at 83, 87. The court held that such killing by omission did not satisfy the force
clause. See id. at 87 (“We therefore hold that New York first-degree manslaughter is not a crime
of violence under the force clause of ACCA because it can be committed by inaction, while the
ordinary meaning of the terms of ACCA are not satisfied by inaction.”). Similarly, in Mayo, the
Third Circuit granted a § 2255 motion, vacating a conviction under the ACCA, on the basis that
the movant’s prior conviction for aggravated assault did not qualify as a “violent felony,” since
the offense as defined by state law could be committed through the “deliberate failure to provide
food or medical care,” thereby causing serious bodily injury. Mayo, 901 F.3d at 227. Neither of
these cases actually involved first degree murder and, even if they had, they appear to be outliers.



    Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 13 of 18 PageID #: 83
                                                                                                  14


punishments, identified in § 1959(a)(1) through (6). See Manners v. United States, 947 F.3d 377,

380 (6th Cir. 2020) (citing Mathis v. United States, 136 S. Ct. 2243, 2256 (2016)). In Manners,

the predicate offense was assault with a dangerous weapon in violation of § 1959(a)(3). The Sixth

Circuit applied the categorical approach and concluded that establishing this offense required proof

of the elements of the violation of § 1959(a)(3), without reference to the underlying state statute

criminalizing “assault” per se. That is, the § 924(c) conviction required “proof that the defendant

committed 1) an assault 2) with a dangerous weapon 3) in furtherance of racketeering activity.”

Manners, 947 F.3d at 380.8

       The Sixth Circuit has not considered whether murder in aid of racketeering, with reference

to Tennessee’s first degree murder statute, constitutes a crime of violence for purposes of § 924(c),

or whether the categorical approach required by Davis extends to the state crime underlying the

§ 1959(a) violation. However, to the court’s knowledge, every federal circuit or district court that

has considered the question of whether VICAR murder (or murder under the ACCA) is a crime of

violence has concluded that it is. Some of the courts reaching that holding have extended the

categorical approach to the elements of the underlying state statute identified in the charging

documents, while others have applied a generic definition of murder. Regardless of the approach

employed and regardless of how broadly murder is defined by the underlying state statute, courts

have unanimously agreed that murder, including murder by starvation or other acts of omission, is



       8
         The court did not cross reference the underlying state statute, likely because “[t]he main
dispute [was] whether the ‘dangerous weapon’ part of ‘assault with a dangerous weapon in aid of
racketeering’ . . . necessarily renders this offense a crime of violence.” Manners, 947 F.3d at 380.
The court concluded that it did, applying the “deadly weapon rule” in this context. Id. at 380–81
(“[The deadly weapon rule] states: ‘When a felony must be committed with a deadly weapon and
involves some degree or threat of physical force, it is a crime of violence under the elements
clause.’” (quoting United States v. Burris, 912 F.3d 386, 405 (6th Cir.) (en banc), cert. denied, 140
S. Ct. 90 (2019))).



    Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 14 of 18 PageID #: 84
                                                                                                 15


a crime of violence.

       For instance, the Fourth Circuit has held that first degree murder under a Virginia statute,

which expressly includes “murder . . . by poison, lying in wait, imprisonment, [and] starving,” Va.

Code § 18.2-32, is a crime of violence for purposes of § 924(c). United States v. Mathis, 932 F.3d

242 (4th Cir. 2019), cert. denied sub nom. Uhuru v. United States, 140 S. Ct. 639 (2019), and

Stokes v. United States, 140 S. Ct. 640 (2019). In Mathis, the court rejected the defendants’

argument to the contrary, which mirrors that of Hall here:

       The capital defendants contend that Virginia’s definition of first-degree murder . . .
       does not require the use or threatened use of force against another, because a
       defendant can violate the statute by using non-violent, indirect means, such as
       “poison[ing]” a victim. . . .

       This line of reasoning, however, is foreclosed by the Supreme Court’s decision in
       United States v. Castleman, in which the Court held that “physical force is simply
       force exerted by and through” human action and that, therefore, a person need not
       “directly” touch his victim to exert “physical force.” Accordingly, so long as an
       offender’s use of physical force, whether direct or indirect, could cause a violent
       result, the force used categorically is violent. . . .

       A conviction for first-degree murder under Virginia law requires the “willful,
       deliberate, and premeditated” killing of another. Va. Code § 18.2-32. Murder
       requires the use of force capable of causing physical pain or injury to another person
       irrespective whether that force is exerted directly or indirectly by a defendant.
       Therefore, we conclude that the crime of first-degree murder under Virginia law
       qualifies categorically as a crime of violence under the force clause . . . .

Id. 264–65 (quoting Castleman, 572 U.S. 157, 170−71 (2014); other internal citations and

quotation marks omitted).

       Similarly, in United States v. Peeples, 879 F.3d 282, 287 (8th Cir. 2018), the court held

that attempted murder under Iowa law was a crime of violence for purposes of U.S.S.G.

§ 2K2.1(a)(4)(A), rejecting the defendant’s argument that the statute was too broad because it

would extend to “a care-giver failing to provide sustenance to a dependent.” The court stated:

       The phrase “any act by which the person expects to set in motion a force or chain
       of events” would include omissions as Peeples argues. However, the statute still



    Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 15 of 18 PageID #: 85
                                                                                                    16


       requires the use of force, satisfying the violent force requirement under the
       Guidelines. In Peeples’s example of a care-giver refusing to feed a dependent, it is
       the act of withholding food with the intent to cause the dependent to starve to death
       that constitutes the use of force. It does not matter that the harm occurs indirectly
       as a result of malnutrition. Because it is impossible to cause bodily injury without
       force, it would also be impossible to cause death without force.

Id. (citing Castleman, 572 U.S. 170−71). Accord United States v. Sierra, 782 F. App’x 16, 20–21

& n.2 (2d Cir. 2019) (affirming a § 924(c) conviction predicated on murder-in-aid-of-racketeering,

holding that it was “self-evident that under New York law ‘attempted murder is a crime

unmistakably involving the use of physical force’” and, therefore, “that murder is a crime

involving the use of such force.”); Boykin v. United States, No. 16 CV 4185 (CM), 2020 WL

774293, at *1 (S.D.N.Y. Feb. 18, 2020) (“[M]urder itself is a crime of violence under

§ 924(c)(3)(A), the constitutionality of which was not affected by the ruling in Davis. Contrary to

Boykin’s strained argument, the crime of murder has always been understood to be a crime of

violence—indeed, the ultimate crime of violence. . . .”); id. at *8 (“After Castleman, every Circuit

but one has concluded that [an] act[] of omission such as withholding food or medicine . . . qualifies

as an act of physical force.”); United States v. Davis, No. 4:18-cr-00011, 2019 WL 3307235, at

*3–6 (W.D. Va. July 23, 2019) (holding that first degree murder under Virginia statute, which

expressly includes “murder . . . by starvation,” constitutes a crime of violence, and citing five other

Virginia district court cases ruling consistently); Umaña v. United States, 229 F. Supp. 3d 388,

396–97 (W.D.N.C. 2017) (holding that murder in violation of North Carolina law is a crime of

violence for purposes of a § 924(c) conviction premised upon VICAR murder, even though North

Carolina’s first degree murder statute expressly includes killing by starvation); see also United

States v. Arnold, No. 15-20652-01, 2019 WL 5842925, at *2–3 (E.D. Mich. Nov. 7, 2019) (denying

pretrial motion to dismiss § 924(c) claim, noting that “courts differ on whether to analyze the

general federal offense or the specific state offense charged in the indictment, but they all arrive




    Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 16 of 18 PageID #: 86
                                                                                                  17


at the same conclusion: that VICAR murder is a crime of violence”); Shrader v. United States, No.

1:09-CR-00270, 2019 WL 4040573, at *2–3 (S.D.W. Va. Aug. 27, 2019) (holding that murder

under West Virginia law, defined to include “[m]urder by poison, lying in wait, imprisonment,

[and] starving,” is a violent felony for purposes of the ACCA (quoting W. Va. Code § 61-2-1));

United States v. Kirby, No. CR 11-282 JAP, 2017 WL 4539291, at *11 (D.N.M. Feb. 16, 2017)

(holding that murder under New Mexico law qualifies as a violent felony under the ACCA, stating:

“Surely the intentional infliction of causes resulting in the effect of dying of starvation or thirst

amounts to ‘force capable of causing physical pain or injury to another person.’” (quoting

Johnson I, 559 U.S. at 140)).

       Hall, in other words, is swimming upstream. This court agrees with those courts finding

that first degree murder constitutes a crime of violence for purposes of the force clause of §

924(c)(3), even assuming, without deciding, that Tennessee’s definition of first degree murder is

the relevant definition of the offense and that the categorical approach requires the court to

determine whether murder perpetrated by starvation employs the requisite degree of “force.” 9

Specifically, as the Eighth Circuit recognized, the act of withholding food with the intent to cause

a dependent to starve to death constitutes the requisite use of force. “It does not matter that the

harm occurs indirectly as a result of malnutrition. Because it is impossible to cause bodily injury

without force, it would also be impossible to cause death without force.” Peeples, 879 F.3d at 287.

Even the Tennessee murder-by-starvation case upon which Hall relies refers to a “pattern or

multiple incidents of serious bodily injury suffered by the victim [that] were ‘inflicted’ by the



       9
         The court is not persuaded that a categorical approach that takes into consideration the
underlying state statute is appropriate in the context of a § 924(c) conviction premised upon
VICAR murder in violation of § 1959(a)(1), which, after all, requires, not simply murder, but
murder in aid of racketeering.



    Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 17 of 18 PageID #: 87
                                                                                                18


defendant’s failure to feed the victim.” State v. Bordis, No. 01C01-9211-CR-00358, 1994 WL

672595, at *12 (Tenn. Crim. App. Dec. 1, 1994). Consequently, the court holds that murder in aid

of racketeering, in violation of 18 U.S.C. § 1959(a)(1), is a crime of violence under 18 U.S.C.

§ 924(c)(3)(A), for purposes of a conviction under § 924(c)(1)(A).

IV.     CONCLUSION

        For the reasons set forth herein, the court finds that Hall is not entitled to relief under

§ 2255, and his motion will be denied.

        An appropriate Order is filed herewith.




                                             ALETA A. TRAUGER
                                             United States District Judge




      Case 3:20-cv-00646 Document 9 Filed 01/13/21 Page 18 of 18 PageID #: 88
